Citation Nr: 1541467	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and alcohol dependence in remission.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 through December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and alcohol dependence in remission, with a 30 percent initial disability rating, effective May 20, 2011.  The Veteran has perfected a timely appeal in which he challenges the initial disability rating assigned.

Apparently, in a December 2013 rating decision, the RO granted a higher 50 percent disability rating for the Veteran's PTSD and alcohol dependence.  Nonetheless, as that grant does not represent a total grant of benefits sought on appeal, and the Veteran has not indicated satisfaction with that partial grant, the claim for increase for the Veteran's PTSD and alcohol dependence remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The record shows that the Veteran was represented initially in this matter by Disabled American Veterans (DAV), pursuant to a January 2010 VA Form 21-22.  In April 2014, the Veteran wrote to the RO and advised that he was revoking DAV's authority to act on his behalf.  The Veteran expressed that he wishes to represent himself in his appeal and has not named a new representative to act on his behalf.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of the Veteran's entitlement to a higher initial disability rating for PTSD and alcohol dependence, the record contains an incomplete copy of the RO's December 2013 rating decision, which apparently awarded a higher 50 percent disability rating.  A complete copy of that rating decision should be associated with the claims file.

Also, the Veteran was last afforded a VA examination of his PTSD and alcohol dependence in August 2011.  Since that time, VA has received a private December 2014 report from J.T., Ph.D. that indicates  progression of symptoms and cognitive and executive impairment that are associated with the Veteran's PTSD and alcohol dependence.  Indeed, J.T. describes the Veteran's current symptoms and manifestations as being "significant" and opines that the Veteran has difficulty performing basic ordinary and occupational tasks.  Similarly, mental health records from Dr. H.J., dated from June 2011 through May 2014, also indicate some progression of the Veteran's symptoms.  Further, in relation to his claim for a TDIU, the Veteran asserts that he is unable to work due to impairment associated with his PTSD.

Overall, the record appears to indicate that the symptoms associated with the Veteran's PTSD and alcohol dependence has progressed since the most recent August 2011 VA examination.  Under the circumstances, the Veteran should be arranged to undergo a new VA examination of his PTSD and alcohol dependence in order to determine all current symptoms and manifestations and the extent of any current functional and occupational impairment associated with those symptoms and manifestations.  38 C.F.R. § 3.159(c)(4).

Additionally, and pertinent to the Veteran's claim for a TDIU, a March 2010 letter from the Veteran's attorney indicates that the Veteran sustained an industrial injury in August 2008 and that he received a lump sum settlement for his resulting workers' compensation claim.  Also relevant to the Veteran's claim for a TDIU, the letter indicates that he was terminated in May 2009 due to insubordination.

It is likely that records associated with the workers' compensation claim arising out of the Veteran's August 2008 industrial injury and the employment records from the employer from where the Veteran was terminated in May 2009 contain additional evidence and information that is relevant to questions concerning the Veteran's level of occupational impairment, and to what extent that impairment is associated with his service-connected PTSD and alcohol dependence.  Accordingly, VA should undertake efforts to obtain those records.  38 C.F.R. § 3.159.

Also, prior to arranging the above examination, and in order to ensure that the most complete and up-to-date evidence is associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered any other mental health treatment since December 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided relevant treatment since December 2014.

2.  Obtain the records associated with the workers' compensation claim filed by the Veteran as a result of his August 2008 industrial injury; employment records from the employer from where the Veteran was terminated in May 2009; and the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Arrange for the Veteran to undergo a VA PTSD examination, to be performed by a psychiatrist or psychologist at a VA medical facility, to assess the current symptoms and severity of the Veteran's PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any psychiatric symptoms attributable to the Veteran's PTSD.  The examiner should also comment on the impact of the Veteran's PTSD on the Veteran's social functioning, occupational functioning, employment, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and alcohol dependence in remission and entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative (if one has been appointed) should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




